                   COURT MINUTES OF STATUS HEARING


UNITED STATES of AMERICA,

v.                                                               CASE NO. 20-CR-170-1-JPS

MICHAEL KARMO.



                        HON. J. P. STADTMUELLER PRESIDING
DATE: Thursday, July 8, 2021                              TIME SCHEDULED: 10:00 a.m.

COURT DEPUTY/CLERK: Ashley McNulty                        TIME CALLED: 10:10 a.m.

COURT REPORTER: Tom Malkiewicz                            TIME FINISHED: 10:15 a.m.

GOVERNMENT BY: Margaret Honrath

DEFENDANT BY: Marc Kohnen

Notes:

10:10 a.m. Case called; both Government and Defendant’s counsel appear by telephone
10:11 Government makes statement
10:13 Court asks Defendant’s counsel to follow up with Defendant regarding pending plea agreement
10:14 Defendant’s counsel requests one week to file signed plea agreement
10:15 Court expects signed plea agreement by 7/16/2021; if Court does not receive agreement, Court
       will issue a trial scheduling order




               Case 2:20-cr-00170-JPS Filed 07/08/21 Page 1 of 1 Document 64
